Citation Nr: 9919832	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected widow's death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and MO


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from a decision by the VA Regional Office (RO) in Manila.

The appellant, who will be considered to have valid standing 
for purposes of discussion of the claim only, provided 
testimony at a personal hearing held before a Hearing Officer 
at the RO in February 1999, accompanied by MO, an alleged 
service comrade of her late husband.  A transcript of the 
hearing is of record.  [Tr.]


FINDING OF FACT

The service department has certified that the appellant's 
late husband had no service as a member of the Army of the 
United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.



CONCLUSION OF LAW

The criterion of "veteran" for purposes of the appellant's 
entitlement to VA nonservice-connected widow's pension 
benefits has not been met as a matter of law.  38 U.S.C.A. §§ 
101(2), 107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's husband died on September [redacted] 1987, according 
to the death certificate.

Certification is of record from the U.S. Department of the 
Army (USDA), on a VA Form 3101, dated in November 1988, 
reflecting that the appellant's husband, whose name is shown 
in the header above, has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The appellant has submitted copies of  several documents 
including relating to payment of certain benefits for her 
late husband's service, a copy of Special Order No. 24 dated 
in January 1946, a medical certificate dated in January 1946, 
affidavits signed by the appellant's late husband and others 
from former comrades in arms of her late husband, and a 
letter from the Philippine Veterans Affairs office showing 
appellant's eligibility for certain pension benefits under 
the laws of the Philippines. 

At the personal hearing, the appellant and the appellant's 
late husband's service comrade testified that the appellant's 
husband had been one of the same band of guerillas as the 
affiant and that this small group had been so recognized.


Criteria

In summary, the pertinent law states that service with the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected death pension under the 
laws administered by VA.  See 38 C.F.R. § 3.8(b) (1998); 
Laruan v. Principi, 4 Vet. App. 100 (1993).  

New Philippine Scouts are limited, under 38 U.S.C.A. § 107(b) 
(West 1991 & Supp. 1999), to VA benefits for compensation for 
service-connected disability or death; their survivors may 
receive dependency and indemnity compensation for the 
service-connected death of the veterans.  See Laruan, 4 Vet. 
App. at 101.  

Under section 107(b), service in the New Philippine Scouts is 
not deemed to be "active military, naval, or air service" for 
purposes of eligibility for [nonservice-connected] pension 
benefits.  Similar provisions are in effect for certified 
guerrilla service.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).

As a threshold matter, the United States Court for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, the Court) has held that 
one claiming entitlement to VA benefits must qualify as a 
claimant by submitting evidence of service and character of 
discharge for the veteran upon whose service the entitlement 
relies.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Parenthetically, one who has not provided evidence of (her 
late husband's) valid military service, such as the appellant 
in the instant case, never attains the status of claimant.  
Consequently, VA is not obliged to determine whether there 
exists a well-grounded claim, nor obliged to assist her in 
developing facts pertinent to the contentions.  Aguilar, 
supra.

The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).  

In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, i.e., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.  Under 38 U.S.C.A § 107(a) 
(West 1991 & Supp. 1999), the appellant's late husband's 
service was not such as to qualify him for nonservice-
connected pension benefits nor similar benefits for his 
survivors.  Although certain types of benefits are exempted, 
death pension benefits are not included in such exemptions.  
The Constitutionality of these restrictions has been upheld.  
See Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 
(D.C. Cir. 1991); and Bravo v. Derwinski, 21 Vet. App. 609 
(1991).  

In view of the herein concerned service, as certified by the 
service department, and the applicable law, the Board must 
conclude that the appellant does not meet the eligibility 
criteria for an award of death pension benefits.  

There is no evidence of record which indicates that the 
herein concerned service would otherwise have qualified the 
appellant's late husband to receive such benefits during his 
lifetime, nor for his (stipulated for this appeal) widow to 
receive such nonservice-connected pension benefits after his 
death.  

In light of the previously noted legal and factual bases upon 
which this case is predicated, the Board must conclude that 
the appellant's claim lacks legal merit.  

In this respect, the Court has held that in a case such as 
this, where the law is dispositive, the provisions of 38 
U.S.C.A. § 5107 are not for consideration, and the claim 
should be denied based upon the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Analysis

None of the evidence submitted by the appellant is sufficient 
to prove qualifying military service for her late husband as 
none of the documents were issued by a United States service 
department and do not fit the other exceptions to 38 C.F.R. § 
3.203.

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, and Dacoron v. Brown, op. cit. 

The appellant and a former comrade of her late husband have 
argued that others have been found to be entitled, but this 
is inaccurate.  In fact, that is an assertion for which there 
is no objective documentation whatsoever.  

On the basis of all the evidence of record, there is no 
demonstration of valid military service.  Given the fact that 
records are in the file showing the claimant's husband's 
service; that legal authorities have reviewed and certified 
that there is no evidence of his having his appropriate 
status and, as noted in the recent memo in the file, there 
does not appear to be any additional evidence which would in 
the Board's view warrant VA again asking the service 
department to verify military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant's 
late husband was not a "veteran" for VA purposes as a matter 
of law.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and the appeal must therefore be denied. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claimant's late husband did not meet the basic 
eligibility requirements as a "veteran" for the claimant to 
have entitlement to VA death pension benefits as his widow; 
the benefit sought on appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

